Case: 19-1780    Document: 48     Page: 1   Filed: 04/30/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           ENRIQUE M. FLORES-VAZQUEZ,
                 Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2019-1780
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-3989, Judge Joseph L. Toth.
                 ______________________

                  Decided: April 30, 2021
                  ______________________

     EVAN TYLER SNIPES, Veterans Legal Advocacy Group,
 Arlington, VA, for claimant-appellant. Also represented by
 HAROLD HAMILTON HOFFMAN, III.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JEFFREY
 B.    CLARK,   MARTIN     F.    HOCKEY,     JR.,  ROBERT
 EDWARD KIRSCHMAN, JR.; BRIAN D. GRIFFIN, DEREK
 SCADDEN, Office of General Counsel, United States
 Department of Veterans Affairs, Washington, DC.
                 ______________________
Case: 19-1780    Document: 48      Page: 2    Filed: 04/30/2021




 2                            FLORES-VAZQUEZ   v. MCDONOUGH




     Before NEWMAN, DYK, and WALLACH, Circuit Judges.
      Opinion for the court filed by Circuit Judge DYK.
     Dissenting opinion filed by Circuit Judge NEWMAN.
 DYK, Circuit Judge.
     Enrique Flores-Vazquez appeals a decision of the Court
 of Appeals for Veterans Claims (“Veterans Court”) uphold-
 ing a denial of an earlier effective date for a service-con-
 nected disability. We affirm.
                        BACKGROUND
     This case presents a question of interpretation of 38
 C.F.R. § 3.156(c), a regulation of the Department of Veter-
 ans Affairs (“VA”). The current version of § 3.156(c) allows
 the reconsideration of a previously denied claim and the
 availability of an earlier effective date when service-con-
 nected benefits have been allowed if VA receives “service
 department records that existed and had not been associ-
 ated with the claims file when VA first decided the claim.”
 38 C.F.R. § 3.156(c)(1) (2021). But an earlier effective date
 can only be granted if the award of benefits was “made
 based all or in part” on the newly obtained records. Id.
 § 3.156(c)(3). The question is whether the grant of benefits
 to Mr. Flores-Vazquez was based on such service depart-
 ment records.
                               I
     Mr. Flores-Vazquez served on active duty in the Navy
 from April 1984 to April 1988. In November 1998, Mr. Flo-
 res-Vazquez submitted a claim for service connection for
 depression that he claimed began during service and for
 which he received treatment while onboard the U.S.S. Kitty
 Hawk. In March 1999, during an outpatient mental-health
 examination, Mr. Flores-Vazquez stated that he had wit-
 nessed several accidental deaths during active service, in-
 cluding “a man being sucked inside the nose of an
Case: 19-1780     Document: 48     Page: 3    Filed: 04/30/2021




 FLORES-VAZQUEZ   v. MCDONOUGH                              3



 airplane.” J.A. 102. At the time, Mr. Flores-Vazquez did
 not submit service department records supporting the ex-
 istence of the incidents.
      In September 1999, the regional office denied service
 connection for depression. The regional office noted that
 “[a]lthough there [was] a record of treatment in service for
 one episode of acute reactive depression, no permanent re-
 sidual or chronic disability subject to service connection
 [was] shown by service medical records or demonstrated by
 evidence following service.” Id. at 120. The regional office
 also treated his claim as asserting service connection for
 schizoaffective disorder but denied it as well, noting that
 “[t]his condition [was] not shown to have occurred in mili-
 tary service, nor was it shown to have been aggravated or
 caused by service, nor did it develop to a compensable de-
 gree within one year of military discharge.” Id. at 121. Mr.
 Flores-Vazquez did not appeal this decision, and it became
 final.
                              II
     In January 2005, there began a series of decisions that
 led to the decision under review. Some detailed description
 of those proceedings is necessary. 1 First, Mr. Flores-
 Vazquez filed a request to reopen his denied 1998 claim for
 service connection for depression. The regional office then
 ordered a medical examination, which Mr. Flores-Vazquez
 underwent in May 2005. The examiner diagnosed bipolar
 disorder with depression and determined that the condi-
 tion was “due to or the result of in[-]service illness.” Id.
 at 128.      The examiner noted Mr. Flores-Vazquez’s



     1   In the interest of brevity, we have excluded the his-
 tory of Mr. Flores-Vazquez’s claim for post-traumatic
 stress disorder (“PTSD”), which was ultimately denied on
 the ground that Mr. Flores-Vazquez does not suffer from
 PTSD.
Case: 19-1780     Document: 48     Page: 4    Filed: 04/30/2021




 4                             FLORES-VAZQUEZ   v. MCDONOUGH



 recollection of “very stressful episodes on the ship in which
 he served,” including “a fire” and seeing another service
 member being “fragmented by [a] plane running into him.”
 Id. at 125.
     In June 2005, the regional office nonetheless denied
 service connection on the grounds that the VA medical
 opinion was “of little probative value because it appeared
 to be based on the veteran’s unsupported report of contin-
 ued psychiatric symptoms following service.” Flores-
 Vazquez v. Wilkie, No. 17-3989, 2018 WL 6817851, at *1
 (Vet. App. Dec. 28, 2018).
     Mr. Flores-Vazquez then submitted additional, non-
 service-related records in 2006 to support his claim, but the
 regional office denied his claim. Mr. Flores-Vazquez ap-
 pealed to the Board of Veterans’ Appeals (“Board”). In 2008
 and 2009, while Mr. Flores-Vazquez’s appeal was pending,
 the VA received service department records in the form of
 the 1987 command history of the Kitty Hawk and a report
 from the Department of Defense regarding the 1986 com-
 mand history of the Kitty Hawk.
     On February 1, 2010, the Board decided Mr. Flores-
 Vazquez’s appeal of his claim for service connection for bi-
 polar disorder with depression, as well as his claim for
 PTSD. The Board found that “[t]he evidence in this case
 [was] certainly not compelling.” J.A. 144. “Nevertheless,”
 the Board found, referring to the May 2005 VA examina-
 tion:
     [S]ervice records [did] clearly show psychiatric
     symptoms and a VA medical examiner, with bene-
     fit of examination of the Veteran and review of the
     record, ha[d] offered an opinion that it [was] at
     least as likely as not that the Veteran’s bipolar dis-
     order with depression [was] causally related to ser-
     vice.     Essentially, the examiner viewed the
     in[-]service symptoms as most likely being the
Case: 19-1780      Document: 48      Page: 5    Filed: 04/30/2021




 FLORES-VAZQUEZ    v. MCDONOUGH                                5



       initial presentation of the disability now diagnosed
       as bipolar disorder with depression.
 Id.
     Despite finding the evidence in the case not compelling,
 the Board afforded “considerable weight” to the opinion of
 the May 2005 VA examiner, stating:
       The Board observes that the May 2005 VA exam-
       iner is identified as a medical doctor in psychiatry.
       The opinion is therefore entitled to considerable
       weight based on the education and training of the
       examiner. Based on the evidence, the Board finds
       that service connection is warranted for bipolar dis-
       order with depression.
 Id.
    The Board also considered but did not rely on the com-
 mand histories of the Kitty Hawk:
       The record also contains the command history of
       the U.S.S. Kitty Hawk for the years 1986 and 1987.
       The records show the death of a soldier by the same
       name as the Veteran reported in a night flight op-
       erations mishap on the flight deck in September
       1986. The command history also shows that a fire
       occurred in March 1987 aboard the ship, but due to
       the efforts of the crew and fire-fighting teams, a
       major disaster was averted.
 Id. at 143–44. But the Board “discounted” the “relevance”
 of the command histories. Flores-Vazquez, 2018 WL
 6817851, at *2. The Board noted that, “[s]ignificantly, the
 May 2005 examiner acknowledged the Veteran’s report of
 the fire and a death of an individual during service, but the
 examiner diagnosed bipolar disorder, not PTSD.” J.A. 145.
     The Board, having found entitlement for service con-
 nection for bipolar disorder, remanded. The regional office
 granted service connection for bipolar disorder with
Case: 19-1780    Document: 48       Page: 6   Filed: 04/30/2021




 6                            FLORES-VAZQUEZ   v. MCDONOUGH



 depression with a rating of 30% and an effective date of
 January 24, 2005, the date the regional office had received
 Mr. Flores-Vazquez’s request to reopen his claim denied in
 1999.
                              III
     Mr. Flores-Vazquez appealed the rating decision to the
 Board, seeking an earlier effective date of November 1998,
 the date he originally filed a claim for service connection
 for depression. Mr. Flores-Vazquez argued, in relevant
 part, that the regional office failed to reconsider his claim
 under 38 C.F.R. § 3.156(c). The Board, on May 5, 2015, de-
 nied an earlier effective date under 38 C.F.R. § 3.156(c)(2).
 On appeal, the Veterans Court vacated and remanded the
 Board’s May 2015 decision on July 15, 2016, with instruc-
 tions to “address the applicability” of the version of 38
 C.F.R. § 3.156(c) that existed prior to amendment in 2006.
 J.A. 182. 2
     On October 10, 2017, on remand from the Veterans
 Court, the Board found that § 3.156(c) did not apply be-
 cause the Board’s award of benefits in 2010 “was not based
 on” the new service department records. Id. at 28. On fur-
 ther appeal to the Veterans Court, the Veterans Court also
 found that the award of benefits “was not based in any way
 on the new service records,” and thus, an earlier effective
 date under § 3.156(c) was not available. Flores-Vazquez,
 2018 WL 6817851, at *5.
     Mr. Flores-Vazquez appeals.




     2    Mr. Flores-Vazquez appealed the Veterans Court’s
 July 2016 remand decision, and we dismissed for lack of
 finality. Flores-Vazquez v. Snyder, 676 F. App’x 1012 (Fed.
 Cir. 2017).
Case: 19-1780     Document: 48      Page: 7    Filed: 04/30/2021




 FLORES-VAZQUEZ   v. MCDONOUGH                                7



                          DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. See 38 U.S.C. § 7292. We re-
 view “the validity of a decision of the [Veterans] Court on a
 rule of law or of any statute or regulation . . . or any inter-
 pretation thereof (other than a determination as to a fac-
 tual matter) that was relied on by the [Veterans] Court in
 making the decision.” Id. § 7292(a). We have jurisdiction
 to decide “all relevant questions of law” and to “set aside
 any regulation or any interpretation thereof (other than a
 determination as to a factual matter)” relied upon in the
 decision of the Veterans Court that is “arbitrary, capri-
 cious, an abuse of discretion, or otherwise not in accordance
 with law.” Id. § 7292(d)(1)(A). “Our review of these ques-
 tions is de novo.” Manzanares v. Shulkin, 863 F.3d 1374,
 1376 (Fed. Cir. 2017). But absent a constitutional ques-
 tion, we “may not review (A) a challenge to a factual deter-
 mination, or (B) a challenge to a law or regulation as
 applied to the facts of a particular case.” 38 U.S.C.
 § 7292(d)(2).
     The VA “is required to ‘reopen’ a finally adjudicated
 claim under 38 C.F.R. § 3.156(a) if the claimant submits
 new and material evidence in support of the claim.” Jones
 v. Wilkie, 964 F.3d 1374, 1378 (Fed. Cir. 2020). “In the case
 of an award that results from reopening under section
 3.156(a), the effective date of the award is the date the re-
 quest for reopening was made or the date of entitlement,
 whichever is later.” Id. at 1379 (citing 38 U.S.C. § 5110(a),
 38 C.F.R. § 3.400(q)(2), and Blubaugh v. McDonald, 773
 F.3d 1310, 1313 (Fed. Cir. 2014)). However, under 38
 C.F.R. § 3.156(c), an exception to the general effective date
 rule is available if VA receives new service department rec-
 ords and awards benefits based on those new service de-
 partment records. Jones, 964 F.3d at 1379.
    The versions of the regulation, before amendment in
 2006 and after amendment, are set forth in an attachment
Case: 19-1780    Document: 48      Page: 8    Filed: 04/30/2021




 8                            FLORES-VAZQUEZ   v. MCDONOUGH



 to this opinion. Mr. Flores-Vazquez argues that the “plain
 language” of the pre-amended version of § 3.156(c) “did not
 require that the service records contributed to service con-
 nection before determining whether an earlier effective
 date was warranted” and makes alternative arguments un-
 der both the pre-amended and amended versions of the reg-
 ulation as applied to his case. Appellant’s Br. 23. We need
 not decide which version of § 3.156(c), before amendment
 or as amended in 2006, applies here. Both versions of
 § 3.156(c) require that the award of benefits be based at
 least in part on the new service department records to qual-
 ify for an earlier effective date.
     Mr. Flores-Vazquez’s     argument—that      the    pre-
 amended version does not require that the award be based
 on the service department records—is contrary to the plain
 language of § 3.156(c) before it was amended, which re-
 quired that “[t]he retroactive evaluation of disability re-
 sulting from disease or injury subsequently service
 connected on the basis of the new evidence from the service
 department must be supported adequately by medical evi-
 dence.” 38 C.F.R. § 3.156(c) (2005) (emphasis added).
     The 2006 amendment was intended to “clarif[y]” that
 the award needs only to be “based all or in part on the rec-
 ords” to qualify for an earlier effective date. New and Ma-
 terial Evidence, 70 Fed. Reg. 35,388, 35,389 (June 20, 2005)
 (Proposed Rule) (emphasis added). The 2006 amendment
 “eliminate[d]” an “ambiguity” of the pre-amendment text of
 § 3.156(c), which “may be read as requiring an earlier ef-
 fective date for the award of benefits upon reconsideration
 only when the basis for the award is newly discovered ser-
 vice department records.” Id. (emphasis added). The 2006
 amendment did not eliminate the requirement of § 3.156(c)
 that an earlier effective date is available only if the award
 is based at least in part on the newly discovered service
 department records.
Case: 19-1780     Document: 48      Page: 9    Filed: 04/30/2021




 FLORES-VAZQUEZ   v. MCDONOUGH                                9



      In Blubaugh, we interpreted § 3.156(c) as amended in
 2006 to “only appl[y] ‘when VA receives official service de-
 partment records that were unavailable at the time that
 VA previously decided a claim for benefits and those rec-
 ords lead VA to award a benefit that was not granted in the
 previous decision.’” 773 F.3d at 1314 (quoting New and Ma-
 terial Evidence, 70 Fed. Reg. at 35,388 (Proposed Rule)).
 In Jones, we similarly held that under the amended version
 of § 3.156(c), “the key issue [is] whether the award was at-
 tributable in whole or in part to the newly obtained service
 records.” 964 F.3d at 1380. If the award of benefits is “not
 predicated in any way on records that were not before the
 [VA] at the time of the initial decision on the claim,” then
 “the proper effective date [is] the date of the request for re-
 opening, not the date of the initial claim.” Id. 3
     Here, the Veterans Court found that “the grant of ser-
 vice connection for the psychiatric disorder at issue here
 was not based in any way on the new service records.” Flo-
 res-Vazquez, 2018 WL 6817851, at *5.
     In the 2017 decision, the Board found that “the subse-
 quent service connection grant by the Board in February
 2010 was not based on the January 2008 [Department of
 Defense] report and associated declassified command his-
 tories obtained after the final September 1999 rating deci-
 sion.” J.A. 28. The Board found that the Board’s 2010
 “decision clearly identifie[d] the previously available ser-
 vice treatment records documenting depression treatment
 and the May 2005 VA medical opinion as the bases for the
 award of service connection.” Id. at 27. The Board further
 noted that “[t]he favorable May 2005 VA medical opinion
 [was] not contingent on the verification of any particular
 stressor from service department records” and that “the



     3 We express no opinion on other aspects of the
 amended version of § 3.156(c) or the pre-amended version.
Case: 19-1780     Document: 48     Page: 10    Filed: 04/30/2021




 10                            FLORES-VAZQUEZ   v. MCDONOUGH



 verification of the stressors occurred after issuance of the
 VA medical opinion in question.” Id. at 28.
     Likewise, on December 28, 2018, in the decision on ap-
 peal here, the Veterans Court determined:
      As the Board decision on appeal and other docu-
      ments of record make plain, the Kitty Hawk com-
      mand histories submitted in 2008 played no role in
      the grant of service connection for bipolar disorder.
      The favorable resolution of the claim turned on a
      2005 VA examination and opinion that, in turn,
      was based on the veteran’s service medical records
      that had always been part of the claims file.
 Flores-Vazquez, 2018 WL 6817851, at *5. Because of this
 finding, the Veterans Court concluded that neither version
 of § 3.156(c) authorized an earlier effective date for
 Mr. Vazquez’s claim.
     Mr. Flores-Vazquez argues that the “Veterans Court
 required the Kitty Hawk records alone to carry the 2010
 Board’s grant.” Appellant’s Br. 31. This is not what the
 Veterans Court said. The Veterans Court applied the cor-
 rect standard under § 3.156(c), which requires that, if the
 award is “not predicated in any way on records that were
 not before the [VA] at the time of the initial decision on the
 claim,” then “the proper effective date [is] the date of the
 request for reopening, not the date of the initial claim.”
 Jones, 964 F.3d at 1380.
      Mr. Flores-Vazquez also contends that the Veterans
 Court applied an impermissibly high standard of what the
 term “based in part” requires, as used in § 3.156(c) after the
 2006 amendment. Appellant’s Br. 28. Mr. Flores-Vazquez
 argues that “[b]ase” means “to lay a foundation” and that
 “[t]he Kitty Hawk records laid a foundation to the 2010
 Board’s grant” and “the Kitty Hawk records played a role
 in the 2010 Board’s grant.” Id. at 27–29. We see no error
 in the legal standard applied by the Veterans Court. To
Case: 19-1780     Document: 48   Page: 11    Filed: 04/30/2021




 FLORES-VAZQUEZ   v. MCDONOUGH                           11



 the extent that Mr. Flores-Vazquez argues that the Veter-
 ans Court made a factual error in determining that the
 Kitty Hawk records “played no role in the grant of service
 connection for bipolar disorder,” Flores-Vazquez, 2018 WL
 6817851, at *5, we have no jurisdiction to review that fac-
 tual challenge. See 38 U.S.C. § 7292(d)(2).
                        CONCLUSION
     We have considered Mr. Flores-Vazquez’s remaining
 arguments and find them unpersuasive. Because the Vet-
 erans Court did not err in its interpretation of 38 C.F.R.
 § 3.156(c), we affirm.
                        AFFIRMED
                           COSTS
 No costs.
Case: 19-1780     Document: 48     Page: 12    Filed: 04/30/2021




 12                             FLORES-VAZQUEZ   v. MCDONOUGH



                       ATTACHMENT
      Prior to amendment in 2006, § 3.156(c) provided:
      Where the new and material evidence consists of a
      supplemental report from the service department,
      received before or after the decision has become fi-
      nal, the former decision will be reconsidered by the
      adjudicating agency of original jurisdiction. This
      comprehends official service department records
      which presumably have been misplaced and have
      now been located and forwarded to the Department
      of Veterans Affairs. Also included are corrections
      by the service department of former errors of com-
      mission or omission in the preparation of the prior
      report or reports and identified as such. The retro-
      active evaluation of disability resulting from dis-
      ease or injury subsequently service connected on
      the basis of the new evidence from the service de-
      partment must be supported adequately by medi-
      cal evidence. Where such records clearly support
      the assignment of a specific rating over a part or
      the entire period of time involved, a retroactive
      evaluation will be assigned accordingly except as it
      may be affected by the filing date of the original
      claim.
 38 C.F.R. § 3.156(c) (2005).
     The current version of § 3.156(c), aside from the March
 2021 amendment to subsection (c)(2), is the same as
 amended in 2006. Compare New Evidence, 86 Fed. Reg.
 15,413, 15,414 (Mar. 23, 2021) (Final Rule); with New and
 Material Evidence, 71 Fed. Reg. 52,455, 52,457 (Sept. 6,
 2006) (Final Rule). Section 3.156(c) currently provides:
      (1) Notwithstanding any other section in this part,
      at any time after VA issues a decision on a claim, if
      VA receives or associates with the claims file rele-
      vant official service department records that
Case: 19-1780     Document: 48     Page: 13    Filed: 04/30/2021




 FLORES-VAZQUEZ   v. MCDONOUGH                                13



     existed and had not been associated with the
     claims file when VA first decided the claim, VA will
     reconsider the claim, notwithstanding paragraph
     (a) of this section. Such records include, but are not
     limited to:
     (i) Service records that are related to a claimed in-
     service event, injury, or disease, regardless of
     whether such records mention the veteran by
     name, as long as the other requirements of para-
     graph (c) of this section are met;
     (ii) Additional service records forwarded by the De-
     partment of Defense or the service department to
     VA any time after VA’s original request for service
     records; and
     (iii) Declassified records that could not have been
     obtained because the records were classified when
     VA decided the claim.
     (2) Paragraph (c)(1) of this section does not apply to
     records that VA could not have obtained when it
     decided the claim because the records did not exist
     when VA decided the claim, or because the claim-
     ant failed to provide sufficient information for VA
     to identify and obtain the records from the respec-
     tive service department or from any other official
     source.
     (3) An award made based all or in part on the rec-
     ords identified by paragraph (c)(1) of this section is
     effective on the date entitlement arose or the date
     VA received the previously decided claim, which-
     ever is later, or such other date as may be author-
     ized by the provisions of this part applicable to the
     previously decided claim.
     (4) A retroactive evaluation of disability resulting
     from disease or injury subsequently service con-
     nected on the basis of the new evidence from the
Case: 19-1780     Document: 48     Page: 14   Filed: 04/30/2021




 14                             FLORES-VAZQUEZ   v. MCDONOUGH



      service department must be supported adequately
      by medical evidence. Where such records clearly
      support the assignment of a specific rating over a
      part or the entire period of time involved, a retro-
      active evaluation will be assigned accordingly, ex-
      cept as it may be affected by the filing date of the
      original claim.
 38 C.F.R. § 3.156(c) (2021).
Case: 19-1780    Document: 48      Page: 15   Filed: 04/30/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

           ENRIQUE M. FLORES-VAZQUEZ,
                 Claimant-Appellant

                              v.

         DENIS MCDONOUGH, SECRETARY OF
                VETERANS AFFAIRS,
                 Respondent-Appellee
                ______________________

                         2019-1780
                   ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-3989, Judge Joseph L. Toth.
                 ______________________

 NEWMAN, Circuit Judge, dissenting.
      This appeal concerns the interpretation of 38 U.S.C.
 § 7292(d) as implemented by 38 C.F.R. § 3.156(c), and spe-
 cifically the effective date of disability payments to a vet-
 eran when service-connection is established on
 reconsideration of a previously denied claim. 1 Regulation
 38 C.F.R. § 3.156(c) provides that when the veteran’s



     1   Flores-Vazquez v. Wilkie, No. 17-3989, 2018 WL
 6817851 (Vet. App. Dec. 28, 2018) (“Vet. Ct. Op.”); No. 08-
 15 411, 2010 WL 1475320 (Bd. Vet. App. Feb. 1, 2010)
 (“2010 BVA Op.”).
Case: 19-1780    Document: 48      Page: 16   Filed: 04/30/2021




 2                            FLORES-VAZQUEZ   v. MCDONOUGH



 previously-denied claim is refiled and granted on the basis
 of new and material evidence received from a military ser-
 vice department, the effective date of compensation is ret-
 roactive to the filing date of the original claim.
     The Court of Appeals for Veterans Claims (“Veterans
 Court”) adopted the government’s position that this retro-
 active provision applies only when the new service depart-
 ment evidence is the sole basis for the finding of service
 connection. That is not required by the statute and regu-
 lation, and is inconsistent with the purpose of these enact-
 ments. Preserving the error, the panel majority now rules
 that the Federal Circuit does not have jurisdiction to re-
 view this statutory/regulatory interpretation. From my
 colleagues’ erroneous rulings, I respectfully dissent.
                               I
                        JURISDICTION
      38 U.S.C. § 7292(d)(1) authorizes Federal Circuit re-
 view of Veterans Court decisions on “all relevant questions
 of law, including interpreting constitutional and statutory
 provisions.” Review is here sought for interpretation of the
 provisions governing the effective date of disability com-
 pensation when the veteran’s claim was initially denied,
 but then was granted after receipt of new and material ev-
 idence from the military service department. The issue be-
 fore us is the interpretation of this law, for the Veterans
 Court had accepted the government’s argument that the
 Board of Veterans Appeals (“BVA”) incorrectly interpreted
 the law. Review of this interpretation is squarely within
 our assigned jurisdiction.
      The effective date of compensation for service-con-
 nected disability is a recurring issue, for a veteran’s claim
 is often initially denied, and subsequently granted as addi-
 tional evidence is provided. The practice is the subject of
 ongoing regulatory clarification; 38 C.F.R. § 3.156
Case: 19-1780     Document: 48     Page: 17    Filed: 04/30/2021




 FLORES-VAZQUEZ   v. MCDONOUGH                                3



 implements 38 U.S.C. § 5110(a) and 38 C.F.R. § 3.400. Rel-
 evant provisions of 38 C.F.R. § 3.156 are:
     § 3.156(a). New evidence means existing evidence
     not previously submitted to agency decisionmak-
     ers. Material evidence means existing evidence
     that, by itself or when considered with previous ev-
     idence of record, relates to an unestablished fact
     necessary to substantiate the claim.
                             ***
     § 3.156(c). Where the new and material evidence
     consists of a supplemental report from the service
     department, received before or after the decision
     has become final, the former decision will be recon-
     sidered by the adjudicating agency of original juris-
     diction.       This comprehends official service
     department records which presumably have been
     misplaced and have now been located and for-
     warded to the Department of Veterans Af-
     fairs. . . . The retroactive evaluation of disability
     resulting from disease or injury subsequently ser-
     vice connected on the basis of the new evidence
     from the service department must be supported ad-
     equately by medical evidence. Where such records
     clearly support the assignment of a specific rating
     over a part or the entire period of time involved, a
     retroactive evaluation will be assigned accordingly
     except as it may be affected by the filing date of the
     original claim.
 38 C.F.R. § 3.156 (before 2006 amendment).
     The Veterans Court interpreted § 3.156(c) as allowing
 benefit of the original claim filing date “only when a claim
 is granted because of newly associated service records.”
 Vet. Ct. Op. at *5 (emphasis in original). The government
 states that this means that if the grant could have been
 supported without the new service records, then § 3.156(c)
Case: 19-1780    Document: 48      Page: 18   Filed: 04/30/2021




 4                            FLORES-VAZQUEZ   v. MCDONOUGH



 does not permit retroactive credit for the original claim
 date. Govt Br. 28.
     My colleagues hold that the determination of effective
 date is entirely a factual determination specific to Mr. Flo-
 res-Vazquez, and not an interpretation of law applicable to
 all veterans. That is inapt, for the majority interprets
 § 3.156(c) as a matter of legal construction and meaning,
 applicable to all veterans. It is our assignment under 38
 U.S.C. § 7292(a) to assure that the law is correctly inter-
 preted. Jackson v. Wilkie, 732 F. App’x 872, 875 (Fed. Cir.
 2018) (“As prescribed by statute, our task is to review cer-
 tain legal determinations relied upon by the Veterans
 Court in deciding a case.”). My colleagues err in holding
 that we do not have jurisdiction of this appeal and the stat-
 utory/regulatory interpretation at issue.
     On the correct interpretation of § 3.156(c), Mr. Flores-
 Vazquez is entitled to the benefit of the filing date of his
 original claim.
                              II
                INTERPRETATION OF § 3.156(C)
                              A
     As summarized in Mayhew v. Shinseki, 24 Vet. App.
 273 (2011): “Read together, §§ 3.156(c) and 3.400(q)(2) pro-
 vided that the effective date for an award of benefits based
 on newly discovered service department records that were
 previously unavailable may relate back to the date of the
 original claim or date entitlement arose even though the
 decision on that claim may be final.” Id. at 277 (internal
 quotation marks and citations omitted). See also Blubaugh
 v. McDonald, 773 F.3d 1310, 1313 (Fed. Cir. 2014) (Section
 3.156(c) views the former decision as reconsidered,
 whereby the later decision is retroactive to the filing date
 of the original claim).
Case: 19-1780     Document: 48      Page: 19     Filed: 04/30/2021




 FLORES-VAZQUEZ   v. MCDONOUGH                                 5



     Mr. Flores-Vazquez filed his original claim for service-
 connected psychiatric disorders in 1998; he received a psy-
 chiatric examination that recorded his asserted in-service
 stressors and treatment, but the claim was denied in 1999.
 In 2005 he filed a request for reconsideration, and a Veter-
 ans Administration (“VA”) psychiatric examination in 2005
 diagnosed Mr. Flores-Vazquez with various afflictions in-
 cluding “[b]ipolar disorder I, depress[ion], with psychotic
 features.” J.A. 127. The VA examiner in 2005 concluded
 that the diagnosis “is at least as likely as not . . . due to or
 the result of in-service illness.” J.A. 127–28. However, the
 claim was again denied in 2006, J.A. 131–34, the BVA find-
 ing the examiner’s medical opinion to be “not new and ma-
 terial” evidence because it was based on stressors “not
 related [to] military service.” Vet. Ct. Op. at *1 (summa-
 rizing BVA’s 2006 rating decision); J.A. 132.
     In 2008, the BVA obtained Command History records
 from the Department of Defense concerning events on the
 U.S.S. Kitty Hawk in 1986 and 1987, the BVA having re-
 quested such records in relation to a separate claim by Mr.
 Flores-Vazquez for PTSD. The Command History records
 had previously been “classified.” J.A. 104.
     In 2010, the BVA granted service connection for psy-
 chiatric disabilities as claimed by Mr. Flores-Vazquez, the
 BVA stating that the newly provided Kitty Hawk records
 were confirmation that was previously absent:
     The record also contains the command history of
     the U.S.S. Kitty Hawk for the years 1986 and 1987.
     The records show the death of a soldier by the same
     name as the Veteran reported in a night flight op-
     erations mishap on the flight deck in September
     1986. The command history also shows that a fire
     occurred in March 1987 aboard the ship.
 2010 BVA Op. at *4.
Case: 19-1780    Document: 48      Page: 20    Filed: 04/30/2021




 6                             FLORES-VAZQUEZ   v. MCDONOUGH



     The BVA stated that these Kitty Hawk records corrob-
 orated the shipboard events reported by Mr. Flores-
 Vazquez, and were new and material evidence as contem-
 plated by § 3.156(c). The BVA explained that the Com-
 mand History records, together with other evidence
 starting with a March 1982 medical report, established ser-
 vice connection. 2010 BVA Op. at *2; id. at *4–5 (explain-
 ing that its determination was based on “all the evidence,
 including that pertinent to service,” specifically including
 the Command History and numerous medical reports in-
 cluding the 2005 examination). The BVA concluded that:
 “Based on the evidence, the Board finds that service con-
 nection is warranted for bipolar disorder with depression”.
 Id. at *5.
     However, the BVA set the effective date for compensa-
 tion as the date Mr. Flores-Vazquez refiled his claim in
 2005, and the Veterans Court affirmed. The issue before
 us is whether § 3.156(c) was correctly interpreted to bar re-
 course to the original filing date, for the BVA explicitly in-
 cluded the newly provided Command History records, in
 combination with the other evidence, as establishing ser-
 vice connection.
                               B
      The Veterans Court recognized that the issue of effec-
 tive date turned on the interpretation of § 3.156(c). In
 2017, the BVA told the Veterans Court that although the
 BVA’s 2010 grant of service connection for Mr. Flores-
 Vazquez stated that the grant was based on a combination
 of the Command History evidence together with the May
 2005 psychiatric examination, the 2010 decision only iden-
 tified “the previously available service treatment records
 documenting depression treatment and the May 2005 VA
 medical opinion as the bases for the award of service con-
 nection.” Flores-Vazquez v. Wilkie, No. 11-16 375, 2017 WL
 6050350, at *8 (Bd. Vet. App. Oct. 10, 2017) (“2017 BVA
 Op.”).
Case: 19-1780     Document: 48     Page: 21    Filed: 04/30/2021




 FLORES-VAZQUEZ   v. MCDONOUGH                               7



      Thus the BVA in 2017 stated that in 2010 it did not
 rely on the Command History records, and the Veterans
 Court concluded that “they didn’t affect its decision to
 grant service connection.” Vet. Ct. Op. at *4. The Veterans
 Court acknowledged BVA’s statements in 2010 that its de-
 cision was based on all evidence including the Command
 History records. Id. at *2 (“In granting service connection
 for bipolar disorder, the Board specifically mentioned nota-
 tions in the Kitty Hawk command histories of a service-
 man’s death and a fire.”); id. at *4 (“It is apparent from the
 record that the Board reconsidered the veteran’s psychiat-
 ric claim and that the Kitty Hawk command histories were
 duly taken into account as part of that analysis.”). How-
 ever, the Veterans Court accepted the government’s inter-
 pretation that “§ 3.156(c) permit[s] assignment of an
 earlier effective date only when a claim is granted because
 of newly associated service records.” Id. at *5 (emphasis in
 original). The Veterans Court ruled that “the Board’s grant
 in 2010 was based primarily on the 2005 VA medical opin-
 ion.” Id. at *3.
     The Veterans Court accepted the BVA’s 2017 revision
 of 2005–2010 history, and ruled that Mr. Flores-Vazquez’s
 2005 medical examination sufficed to establish service con-
 nection. The court did not mention that the claim was de-
 nied based on the 2005 examination, and was not granted
 until after the Command History records were provided.
 Vet. Ct. Op. at *5. The Veterans Court concluded that be-
 cause the 2005 medical examination, taken alone, sup-
 ported the grant of service connection, this negated the
 applicability of § 3.156(c).
      The court also ruled that if the BVA had indeed relied
 in 2010 on the Command History records, it did so in error,
 for “they neither affected a substantial right that disrupted
 the adjudication’s fundamental fairness nor disturbed the
 Board’s ultimate determination on the claim for an earlier
 effective date.” Vet. Ct. Op. at *5. The court stated that
 “the command histories were not relevant to the veteran’s
Case: 19-1780    Document: 48      Page: 22    Filed: 04/30/2021




 8                             FLORES-VAZQUEZ   v. MCDONOUGH



 bipolar disorder claim.” Vet. Ct. Op. at *5. The Veterans
 Court did not mention that service-connection was denied
 on the 2005 medical examination, and was not granted un-
 til the command histories were obtained.
      On this appeal the government argues that unless the
 newly provided service records are themselves “the basis”
 for the grant of service connection, the retrospective benefit
 of § 3.156(c) is not available. Govt Br. 26–27 (“Because the
 command histories were not the basis of award, an earlier
 effective date would not have been warranted under either
 version of the regulation.”). As construed by the govern-
 ment, § 3.156(c) requires that if other evidence could have
 supported the grant of service connection, the newly pro-
 vided service department records cannot achieve retroac-
 tive benefit of the original claim date, although that benefit
 was denied until the service records were considered. My
 colleagues err in sustaining this flawed position.
                               C
      It is not disputed that service-connection was denied to
 Mr. Flores-Vazquez until the Kitty Hawk records were pro-
 vided in 2008. The government acknowledges that the
 BVA “[a]s part of its analysis” in 2010 “reviewed the com-
 mand histories of the Kitty Hawk, and noted that the May
 2005 examiner acknowledged Mr. Flores-Vazquez’s report
 of his in-service stressors.” Govt Br. 7 (citation omitted).
 The record is clear that the Command History evidence
 combined with the earlier medical evidence changed the
 BVA’s decision, on reconsideration of its prior denial of ser-
 vice connection. 2010 BVA Op. at *5. There is no support
 for the government’s position that a combination of old and
 new evidence cannot meet the conditions of § 3.156(c).
 Govt Br. 26–27.
    On the correct interpretation of § 3.156(c) it appears
 undisputed that the conditions for retroactive benefit were
 met. From the court’s incorrect statutory/regulatory
Case: 19-1780     Document: 48   Page: 23   Filed: 04/30/2021




 FLORES-VAZQUEZ   v. MCDONOUGH                           9



 interpretation, and the ensuing flawed conclusion as ap-
 plied to this veteran, I respectfully dissent.